DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
 “…a sound output nit 106…” in page 10 line 3 needs to be corrected.  A suggested correction is -- a sound output [[nit]] unit 106--.
“The term `including some or all" means” in page 10 line 8 needs to be corrected. A suggested correction is -- The term [[`]] “including some or all" means --.
Page 6 lines 10-15 and page 14 lines 20-25 is not comprehensible. 
“in detail, the switching elements of the high-voltage generator 310 shown in FIG. 3 or s1 to s4 of the IGBT (unit) 407 configured in a full-bridge type in FIG. 4 in accordance with a predetermined method, and the detailed control operation may form stimulation pulses in various shapes, depending on what type a control algorithm is configured in. Triggering the switching elements means controlling” in page 26 line 1-8 needs to be corrected.
“…For the convenience of description, referring to FIG. 15 with FIG. 1, the cranial nerve stimulation apparatus 90 according to an embodiment of the present invention may be primates dementia treatment apparatus can sense a cerebral state and a nerve conduction state of a cerebral cortex…” in page 10 line 31 lines 11-15 needs to be corrected.  A suggested correction is -- For the convenience of description, referring to FIG. 15 with FIG. 1, the cranial nerve stimulation apparatus 90 according to an embodiment of the present invention may be primates dementia treatment apparatus that can sense a cerebral state and a nerve conduction state of a cerebral cortex--.
“…That is, the all components may be selectively combined …” in page 32 line 21-22 needs to be corrected.  A suggested correction is -- That is, [[the all]] all the components may be selectively combined --.
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 1 line 12, claim 2 line 4, claim 6 line 13, claim 7 line 4  “on the basis of” needs to be corrected.  A suggested correction is –  based on – for example  amend claim 1 lines 11-12 to -- result of real-time checking of the cerebral state based on sensing data of the sensing unit-- .
Claim 4 lines 5-6 “in order for treatment according to a reduction of a brain size” needs to be corrected. A suggested correction is – [[in order for]] to deliver treatment [[according]] that is customized to a reduction of a brain size of the user --. 
Claim 9 lines 5-6 “in order for treatment according to a reduction of a brain size” needs to be corrected. A suggested correction is – [[in order for]] to deliver treatment [[according]] that is customized to a reduction of a brain size of the user --. 
Each of claim 9 line 2 and claim 10 line 2  “a stimulation treatment pulse”  needs to corrected. A suggested correction is –[[a]] the stimulation treatment pulse—in light of its direct/indirect respective antecedent in claim 6 line 5.
Claim 6 line 11-12  “accordance with a result of real-time checking the cerebral state” needs to be corrected. A suggested correction is -- accordance with a result of real-time checking of the cerebral state --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 in line 12, claim 2 in line 4 each recite the limitation "the basis".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 in each of line 5 and line 10 recite “a cerebral cortex” which renders the claim unclear. More specifically, it is unclear as to whether each of claim 1 line 5 and/or line 10 is the same as, different than or in addition to that recited in claim 1 line 3.
Claim 2 in lines 2-3 and claim 4 in line 5 each recite “a cerebral cortex” which renders the claim unclear. More specifically, it is unclear as to whether each of claim 2 and claim 4 are the same as, different than or in addition to that recited in claim 1 and which of the multiple instances of claim 1, claim 2 and claim 4 are referencing.
Claim 6 in each of line 6 and line 11 recite “a cerebral cortex” which renders the claim unclear. More specifically, it is unclear as to whether each of claim 6 line 6 and/or line 11 is the same as, different than or in addition to that recited in claim 6 line 3.
Claim 7 in line 2 and claim 9 in line 4 each recite “a cerebral cortex” which renders the claim unclear. More specifically, it is unclear as to whether each of claim 7 and claim 9 are the same as, different than or in addition to that recited in claim 6 and which of the multiple instances of claim 6, claim 7 and claim 9 are referencing.
Claim 1 in lines 9-10 recites “a cerebral cortex varied by a disease” which renders the claim unclear. More specifically, it is unclear as to whether claim 1 lines 9-10 “a cerebral cortex varied by a disease” is the same as, different than or in addition to that recited in claim 1 lines 5-6 and if different in what way the two differ i.e. different cerebral cortex, different variation, different disease.
Claim  6 in lines 10-11 recites “a cerebral cortex varied by a disease” which renders the claim unclear. More specifically, it is unclear as to whether claim 6 lines 10-11 “a cerebral cortex varied by a disease” is the same as, different than or in addition to that recited in claim 6 lines 6  and if different in what way the two differ i.e. different cerebral cortex, different variation, different disease.
Claim 1 and claim 6 recite “a cerebral cortex varied by a disease” which render the claim unclear. More specifically, it is unclear to what is meant by “varied” i.e. in what way is it varied and in comparison to what reference. A person of ordinary skill would not be reasonably apprised of the scope and boundary of claimed subject-matter because the sensing unit is recited as sensing the  cerebral cortex variation and the controller is recited as generating and outputting a stimulation treatment pulse customized for this cerebral cortex variation. 
Claim 2 lines 2-3 recites “a form of a cerebral cortex”  which renders the claim unclear. More specifically, it is unclear as to whether claim 2 lines 2-3 “a form of a cerebral cortex” is the same as, different than or in addition to that recited in claim 1 lines 9-10 and if different in what way the two differ.
Claim 7 lines 2-3 recites “a form of a cerebral cortex”  which renders the claim unclear. More specifically, it is unclear as to whether claim 7 lines 2-3 “a form of a cerebral cortex” is the same as, different than or in addition to that recited in claim 6 lines 10-11 and if different in what way the two differ.
Claim 1 and claim 6 each recite “a form of a cerebral cortex” which render the claim unclear. More specifically, it is unclear to what is meant by “form” i.e. is it a classification/type such as cortex of human, chimpanzee or physical form such as shape and size of the cortex. A person of ordinary skill would not be reasonably apprised of the scope and boundary of claimed subject-matter because the sensing unit is recited as sensing the  cerebral cortex variation and the controller is recited as generating and outputting a stimulation treatment pulse customized for this cerebral cortex variation. 
Claim 4 in line 5 recites “each user” which renders the claim unclear. More specifically, it is unclear as to whether claim 4 line 5 “each user” is the same as, different than or in addition to “each user” recited in claim 1 line 9.
Claim 9 in line 4 recites “each user” which renders the claim unclear. More specifically, it is unclear as to whether claim 9 line 4 “each user” is the same as, different than or in addition to “each user” recited in claim 6 line 10.
Claim 1 in line 8 recites “a stimulation treatment pulse” which renders the claim unclear. More specifically, it is unclear as to whether claim 1 line 8 “a stimulation treatment pulse” is the same as, different than or in addition to “a stimulation treatment pulse” recited in claim 1 lines 4-5 and if different in what way the two differ.
Claim 4 in line 3-4 and claim 5 in lines 3-4 each recite “the stimulation treatment pulse” which renders the claim unclear. More specifically, it is unclear as to whether each of claim 4 and claim 5 is referencing “a stimulation treatment pulse” in claim 1 lines 4-5 and/or that in claim 1 line 8.
Claim 6 in line 9 recites “a stimulation treatment pulse” which renders the claim unclear. More specifically, it is unclear as to whether claim 6 line 9 “a stimulation treatment pulse” is the same as, different than or in addition to “a stimulation treatment pulse” recited in claim 6 lines 5 and if different in what way the two differ.
Claim 9 in line 3 recite “the stimulation treatment pulse” which renders the claim unclear. More specifically, it is unclear as to whether claim 9 line 3 “the stimulation treatment pulse” is referencing “a stimulation treatment pulse” in claim 9 line 2 and/or that in claim 6 line 5 and/or that in claim 6 line 9.
Claim 10 in lines 2-3  recite “the stimulation treatment pulse” which renders the claim unclear. More specifically, it is unclear as to whether claim 10 lines 2-3 “the stimulation treatment pulse” is referencing “a stimulation treatment pulse” in claim 10 line 1-2, claim 9 line 2 and/or that in claim 6 line 5 and/or that in claim 6 line 9.
Dependent claims 2-5 and 7-10 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-5 and 7-10 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pilla; Arthur A. et al. (Pub. No.: US 20140303425 A1, hereinafter referred to as "Pilla") as evidenced by Pascual-Leone; Alvaro et al.  (Pub. No.: US 20100113959 A1, hereinafter referred to as “Pascual-Leone”).
As per independent Claim 1, Pilla discloses  a primates dementia treatment apparatus (Pilla in at least fig. 13, 15, 21, 22, 23, abstract, [0004], [0007], [0022], [0035], [0062], [0127-028], [0130]-0131], [0137], [0139-0142], [0143], [0145], [0150], [0154], [0181], [0186], [0191], [0209-0212], [0217], [0219-0211], [0223] for example discloses relevant subject-matter. More specifically, Pilla in at least fig. 13, 15, 21, 22A, 23, abstract, [0004], [0022], [0035], [0186] for example discloses a primates/human dementia electromagnetic treatment apparatus. See at least Pilla [0004] “electromagnetic treatment devices, systems and methods. Some embodiments pertain generally to a method and apparatus for therapeutic and prophylactic treatment of animal and human nervous system”; [0022]” neurodegenerative disorders and conditions (e.g. inflammation of brain tissue in Alzheimer's Disease, or cognitive impairment), some embodiments of the present invention may provide for treatment of neurological disorders with the EMF devices and treatments described”;[0186]”The electromagnetic field treatment and/or cognitive training may be directed towards any single or multiple neurological regions such as brain regions associated with, for example, Alzheimer's disease, dementia” ) comprising: 
a stimulation pulse output unit outputting a stimulation treatment pulse suitable for a cerebral cortex varied by a disease (Pilla in at least fig. 13, fig. 15, fig. 21, [0035], [0130], [0139-0140], [0145], [0150], [0154], [0186] for example discloses a stimulation pulse output unit/coil array applicators outputting a stimulation treatment pulse suitable for a cerebral cortex varied by a disease. See at least Pilla [0140] “Waveforms configured by the control circuit/signal generator 201 are directed to a generating member/applicator 202. In some variations, the generating member/applicator 202 comprises electrical coils”; [0145] “the generating member/applicator includes a series or an array (or arrays) of generating members/applicators”;[0150]” the EMF method may include a plurality of EMF delivery devices that are positioned in contact or in proximity to various target locations…a plurality of devices may be positioned in a variety of regions (e.g. top, bottom, partial rear, temporal lobe, etc.) as needed for treatment…the devices may employ different or same treatment parameters that are operated in staggered or simultaneous combination.”; [0154] “multiple control circuit/signal generators or more than two generating members/applicators”); and 
a controller controlling the stimulation pulse output unit to generate and output a stimulation treatment pulse customized for each user to be suitable for a form of a cerebral cortex varied by a disease (Pilla in at least fig. 22A, [0035], [0130], [0139-0140], [0145], [0150], [0154], [0181], [0186] for example a controller/control circuit controlling the stimulation pulse output unit/coil array applicators to generate and output a stimulation treatment pulse customized for each user to be suitable for a form of a cerebral cortex varied by a disease. See at least Pilla [0140] “Waveforms configured by the control circuit/signal generator 201 are directed to a generating member/applicator 202”; [0145] “generating member/applicator includes a series or an array (or arrays) of generating members/applicators … the series or array of generating members/applicators can be of any shape suitable for treatment. In some variations, a series of coils may be placed in any combination or orientation relative to one another”; [0154] “multiple control circuit/signal generators or more than two generating members/applicators… treatment device 400 is configured such that both control circuit/signal generators 401, 403 transmit waveforms simultaneously… the control circuit/signal generators alternate transmission… variations, each control circuit/signal generator is pre-programmed to provide EMF treatment independently of the other control circuit/signal generator… any number or combination of treatment parameters may be employed with such EMF devices as needed for a particular patient.”; [0181] “The device 2200 has a plurality of generating members/applicators … generating members/applicators 2202 and a control circuit (or signal generator) 2206… any suitable configuration may be used… the generating members/applicators may be connected to form a figure eight design”).
Pilla does not necessarily require real-time checking based on sensing unit  feature in the applied embodiment. 
However, Pilla discloses alternate embodiments that disclose a sensing unit including sensors that sense a cerebral state and a nerve conduction state of a cerebral cortex (Pilla in at least [0004], [0007], [0209-0211] for example discloses  a sensing unit including sensors that sense a cerebral state and a nerve conduction state of a cerebral cortex . See at least Pilla [0004] “devices, systems and methods for delivering electromagnetic signals and fields to individuals … electromagnetic treatment delivery device that can be activated by sensors”; [0007] “Some embodiments can also be used in conjunction with other therapeutic, diagnostic and prophylactic procedures and modalities such as … EEG, EMG”;[0137] “delivery device provides dynamic treatment options where the treatment parameters may be modified during treatment according to the subject's response… the device may include feedback sensors configured to monitor the subject's physiological responses to the applied electromagnetic fields.”; [0211] “methods, systems, and devices for computing parameters for PEMF treatment to optimize neuroplasticity. … optimization of neuroplasticity may be employed for treating Alzheimer's memory loss, dementia” ).
a controller controlling the stimulation pulse output unit to generate and output a stimulation treatment pulse customized for each user to be suitable for a form of a cerebral cortex varied by a disease in accordance with a result of real-time checking of the cerebral state on the basis of sensing data of the sensing unit (Pilla in [0004], [0007], [0137], [0140], [0145], [0150], [0154], [0181], [0186] for example discloses a controller/control circuit controlling the stimulation pulse output unit/coil array applicators to generate and output a stimulation treatment pulse customized for each user to be suitable for a form of a cerebral cortex varied by a disease in accordance with a result of real-time checking via feedback sensors of the cerebral state on the basis of sensing data of the sensing unit. See at least Pilla [0137] “delivery device provides dynamic treatment options where the treatment parameters may be modified during treatment according to the subject's response… the device may include feedback sensors configured to monitor the subject's physiological responses to the applied electromagnetic fields.”; [0186]”The electromagnetic field treatment and/or cognitive training may be directed towards any single or multiple neurological regions such as brain regions associated with, for example, Alzheimer's disease, dementia”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  primates dementia treatment apparatus as taught by Pilla, by further including sensing unit based real-time checking/monitoring, as also taught by Pilla. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  deriving a therapy delivery device that provides dynamic treatment options and customized treatment based on subject’s response by facilitating treatment parameters that can be modified during treatment according to the subject's response  based on feed-back sensor data (Pilla,[0137] ).

As per dependent Claim 2, Pilla as a whole further discloses primates dementia treatment apparatus wherein the controller checks a form of a cerebral cortex and a disease progression state as the cerebral state and the nerve conduction state on the basis of the sensing data(Pilla in at least [0004], [0007], [0137], [0140], [0154], [0186], [0209-0211], for example discloses  wherein the controller/control circuit checks a form of a cerebral cortex and a disease progression state as the cerebral state and the nerve conduction state on the basis of the sensing data. See at least Pilla [0007] discloses that such sensors include EEG and EMG. See at least Pilla [0004] “devices, systems and methods for delivering electromagnetic signals and fields to individuals … electromagnetic treatment delivery device that can be activated by sensors”; [0007] “Some embodiments can also be used in conjunction with other therapeutic, diagnostic and prophylactic procedures and modalities such as … EEG, EMG”;[0137] “delivery device provides dynamic treatment options where the treatment parameters may be modified during treatment according to the subject's response… the device may include feedback sensors configured to monitor the subject's physiological responses to the applied electromagnetic fields.”; [0211] “methods, systems, and devices for computing parameters for PEMF treatment to optimize neuroplasticity. … optimization of neuroplasticity may be employed for treating Alzheimer's memory loss, dementia”).
As per dependent Claim 3, Pilla as a whole further discloses primates dementia treatment apparatus, wherein the sensing unit includes an electroencephalogram (EEG) sensor that senses the cerebral state and an electromyography (EMG) sensor that senses the nerve conduction state (Pilla in at least [0004], [0007], [0209-0211] for example discloses the sensing unit includes an electroencephalogram (EEG) sensor and an electromyography (EMG) sensor. See at least Pilla [0007] “Some embodiments can also be used in conjunction with other therapeutic, diagnostic and prophylactic procedures and modalities such as … EEG, EMG” ).
As per dependent Claim 4, Pilla as a whole further discloses primates dementia treatment apparatus wherein the stimulation pulse output unit includes a DC superposition network that superposes and delays the stimulation treatment pulse to fit to a depth and an area of a cerebral cortex of each user in order for treatment according to a reduction of a brain size (Pilla in at least fig. 13, fig. 15, fig. 21, [0145], [0154], [0181], [0186], [0209-0211]  for example discloses stimulation pulse output unit/coil arrays applicators which is representative of DC superposition network as claimed in that proximally positioned coil arrays, which is well-known as also evidenced in [0150] of US 20100113959 A1 to  Pascual-Leone; Alvaro et al., upon activation, superpose due to coil proximity within coil array (see fig. 13, 15, 21 for example). Further, Pilla in [0154] discloses coil array configuration and activation that allows for delays in  the stimulation treatment pulse among coils in the coil array applicators. Thus, Pilla discloses coil array configuration and activation that facilitate generating a stimulation treatment pulse fitting to desired depth and desired area of user cerebral cortex in order to deliver treatment customized to a reduction of a brain size which is disclosed in Pilla [0211] as occurring in patients suffering from Alzheimer’s related dementia. See at least Pilla [0145] “generating member/applicator includes a series or an array (or arrays) of generating members/applicators … the series or array of generating members/applicators can be of any shape suitable for treatment. In some variations, a series of coils may be placed in any combination or orientation relative to one another”; [0154] “multiple control circuit/signal generators or more than two generating members/applicators… treatment device 400 is configured such that both control circuit/signal generators 401, 403 transmit waveforms simultaneously… the control circuit/signal generators alternate transmission… variations, each control circuit/signal generator is pre-programmed to provide EMF treatment independently of the other control circuit/signal generator… any number or combination of treatment parameters may be employed with such EMF devices as needed for a particular patient.”; [0181] “The device 2200 has a plurality of generating members/applicators … generating members/applicators 2202 and a control circuit (or signal generator) 2206… any suitable configuration may be used… the generating members/applicators may be connected to form a figure eight design”; [0186] ”The electromagnetic field treatment and/or cognitive training may be directed towards any single or multiple neurological regions such as brain regions associated with, for example, Alzheimer's disease, dementia”; [0211] “methods, systems, and devices for computing parameters for PEMF treatment to optimize neuroplasticity. … optimization of neuroplasticity may be employed for treating Alzheimer's memory loss, dementia”).
As per dependent Claim 5, Pilla as a whole further discloses primates dementia treatment apparatus of claim 4, wherein the stimulation pulse output unit further includes a stimulation coil unit that discharges the stimulation treatment pulse of the DC superposition network under the control of the controller (Pilla in at least [0154] for example disclose the stimulation pulse output unit/coil array applicators further includes a stimulation coil unit/coil that discharges the stimulation treatment pulse of the DC superposition network in the form of proximally positioned coil arrays under the control of the controller/control circuit. See at least Pilla [0154] “multiple control circuit/signal generators or more than two generating members/applicators… treatment device 400 is configured such that both control circuit/signal generators 401, 403 transmit waveforms simultaneously… the control circuit/signal generators alternate transmission… variations, each control circuit/signal generator is pre-programmed to provide EMF treatment independently of the other control circuit/signal generator… any number or combination of treatment parameters may be employed with such EMF devices as needed for a particular patient.”).

As per independent Claim 6, Pilla discloses a method of driving a primates dementia treatment apparatus (Pilla in at least fig. 13, 15, 21, 22, 23, abstract, [0004], [0007], [0022], [0035], [0062], [0127-028], [0130]-0131], [0137], [0139-0142], [0143], [0145], [0150], [0154], [0181], [0186], [0191], [0209-0212], [0217], [0219-0211], [0223] for example discloses relevant subject-matter. More specifically, Pilla in at least fig. 13, 15, 21, 22A, 23, abstract, [0004], [0022], [0035], [0186] for example discloses a primates/human dementia electromagnetic treatment apparatus. See at least Pilla [0004] “electromagnetic treatment devices, systems and methods. Some embodiments pertain generally to a method and apparatus for therapeutic and prophylactic treatment of animal and human nervous system”; [0022]” neurodegenerative disorders and conditions (e.g. inflammation of brain tissue in Alzheimer's Disease, or cognitive impairment), some embodiments of the present invention may provide for treatment of neurological disorders with the EMF devices and treatments described”;[0186]”The electromagnetic field treatment and/or cognitive training may be directed towards any single or multiple neurological regions such as brain regions associated with, for example, Alzheimer's disease, dementia”), the method comprising:
outputting a stimulation treatment pulse suitable for a cerebral cortex varied by a disease by means of a stimulation pulse output unit (Pilla in at least fig. 13, fig. 15, fig. 21, [0035], [0130], [0139-0140], [0145], [0150], [0154], [0186] for example discloses outputting a stimulation treatment pulse suitable for a cerebral cortex varied by a disease by means of a stimulation pulse output unit/coil array applicators. See at least Pilla [0140] “Waveforms configured by the control circuit/signal generator 201 are directed to a generating member/applicator 202. In some variations, the generating member/applicator 202 comprises electrical coils”; [0145] “the generating member/applicator includes a series or an array (or arrays) of generating members/applicators”;[0150]” the EMF method may include a plurality of EMF delivery devices that are positioned in contact or in proximity to various target locations…a plurality of devices may be positioned in a variety of regions (e.g. top, bottom, partial rear, temporal lobe, etc.) as needed for treatment…the devices may employ different or same treatment parameters that are operated in staggered or simultaneous combination.”; [0154] “multiple control circuit/signal generators or more than two generating members/applicators”); and
controlling the stimulation pulse output unit to generate and output a stimulation treatment pulse customized for each user to be suitable for a form of a cerebral cortex varied by a disease by means of a controller(Pilla in at least fig. 22A, [0035], [0130], [0139-0140], [0145], [0150], [0154], [0181], [0186] for example discloses controlling the stimulation pulse output unit/coil array applicators to generate and output a stimulation treatment pulse customized for each user to be suitable for a form of a cerebral cortex varied by a disease by means of a controller/control circuit. See at least Pilla [0140] “Waveforms configured by the control circuit/signal generator 201 are directed to a generating member/applicator 202”; [0145] “generating member/applicator includes a series or an array (or arrays) of generating members/applicators … the series or array of generating members/applicators can be of any shape suitable for treatment. In some variations, a series of coils may be placed in any combination or orientation relative to one another”; [0154] “multiple control circuit/signal generators or more than two generating members/applicators… treatment device 400 is configured such that both control circuit/signal generators 401, 403 transmit waveforms simultaneously… the control circuit/signal generators alternate transmission… variations, each control circuit/signal generator is pre-programmed to provide EMF treatment independently of the other control circuit/signal generator… any number or combination of treatment parameters may be employed with such EMF devices as needed for a particular patient.”; [0181] “The device 2200 has a plurality of generating members/applicators … generating members/applicators 2202 and a control circuit (or signal generator) 2206… any suitable configuration may be used… the generating members/applicators may be connected to form a figure eight design”).
Pilla does not necessarily require real-time checking based on sensing unit  feature in the applied embodiment. 
However, Pilla discloses alternate embodiments that disclose sensing a cerebral state and a nerve conduction state of a cerebral cortex by means of a sensing unit (Pilla in at least [0004], [0007], [0209-0211] for example discloses sensing a cerebral state and a nerve conduction state of a cerebral cortex by means of a sensing unit. See at least Pilla [0004] “devices, systems and methods for delivering electromagnetic signals and fields to individuals … electromagnetic treatment delivery device that can be activated by sensors”; [0007] “Some embodiments can also be used in conjunction with other therapeutic, diagnostic and prophylactic procedures and modalities such as … EEG, EMG”;[0137] “delivery device provides dynamic treatment options where the treatment parameters may be modified during treatment according to the subject's response… the device may include feedback sensors configured to monitor the subject's physiological responses to the applied electromagnetic fields.”; [0211] “methods, systems, and devices for computing parameters for PEMF treatment to optimize neuroplasticity. … optimization of neuroplasticity may be employed for treating Alzheimer's memory loss, dementia” ); 
controlling the stimulation pulse output unit to generate and output a stimulation treatment pulse customized for each user to be suitable for a form of a cerebral cortex varied by a disease in accordance with a result of real-time checking the cerebral state on the basis of sensing data of the sensing unit by means of a controller(Pilla in [0004], [0007], [0137], [0140], [0145], [0150], [0154], [0181], [0186] for example discloses controlling the stimulation pulse output unit/coil array applicators to generate and output a stimulation treatment pulse customized for each user to be suitable for a form of a cerebral cortex varied by a disease in accordance with a result of real-time checking via feedback sensors of the cerebral state on the basis of sensing data of the sensing unit by means of a controller/control circuit. See at least Pilla [0137] “delivery device provides dynamic treatment options where the treatment parameters may be modified during treatment according to the subject's response… the device may include feedback sensors configured to monitor the subject's physiological responses to the applied electromagnetic fields.”; [0186]”The electromagnetic field treatment and/or cognitive training may be directed towards any single or multiple neurological regions such as brain regions associated with, for example, Alzheimer's disease, dementia”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of driving a primates dementia treatment apparatus as taught by Pilla, by further including sensing unit based real-time checking/monitoring, as also taught by Pilla. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  deriving a therapy delivery device that provides dynamic treatment options and customized treatment based on subject’s response by facilitating treatment parameters that can be modified during treatment according to the subject's response  based on feed-back sensor data (Pilla,[0137] ).

As per dependent Claim 7, Pilla as a whole further discloses method wherein the controlling includes checking a form of a cerebral cortex and a disease progression state as the cerebral state and the nerve conduction state on the basis of the sensing data (Pilla in at least [0004], [0007], [0137], [0140], [0154], [0186], [0209-0211], for example discloses  the controlling includes checking a form of a cerebral cortex and a disease progression state as the cerebral state and the nerve conduction state on the basis of the sensing data. See at least Pilla [0007] discloses that such sensors include EEG and EMG. See at least Pilla [0004] “devices, systems and methods for delivering electromagnetic signals and fields to individuals … electromagnetic treatment delivery device that can be activated by sensors”; [0007] “Some embodiments can also be used in conjunction with other therapeutic, diagnostic and prophylactic procedures and modalities such as … EEG, EMG”;[0137] “delivery device provides dynamic treatment options where the treatment parameters may be modified during treatment according to the subject's response… the device may include feedback sensors configured to monitor the subject's physiological responses to the applied electromagnetic fields.”; [0211] “methods, systems, and devices for computing parameters for PEMF treatment to optimize neuroplasticity. … optimization of neuroplasticity may be employed for treating Alzheimer's memory loss, dementia” ).

As per dependent Claim 8, Pilla as a whole further discloses method wherein the sensing senses the cerebral state using an electroencephalogram (EEG) sensor and senses the nerve conduction state using an electromyography (EMG) sensor (Pilla in at least [0004], [0007], [0209-0211] for example discloses the sensing including an electroencephalogram (EEG) sensor sensing and electromyography (EMG) sensor sensing. See at least Pilla [0007] “Some embodiments can also be used in conjunction with other therapeutic, diagnostic and prophylactic procedures and modalities such as … EEG, EMG”  ).
As per dependent Claim 9, Pilla as a whole further discloses method wherein the outputting of a stimulation treatment pulse includes superposing and delaying the stimulation treatment pulse to fit to a depth and an area of a cerebral cortex of each user in order for treatment according to a reduction of a brain size, using a DC superposition network of the stimulation pulse output unit (Pilla in at least fig. 13, fig. 15, fig. 21, [0145], [0154], [0181], [0186], [0209-0211]  for example discloses the outputting of a stimulation treatment pulse includes superposing and delaying the stimulation treatment pulse to fit to a depth and an area of a cerebral cortex of each user in order for treatment according to a reduction of a brain size, using a DC superposition network in the form of proximally positioned coil array of the stimulation pulse output unit/coil array applicators. Here, prior art proximally positioned coil array are representative of a DC superposition network since proximally positioned coil arrays are well-known (as also evidenced in [0150] of US 20100113959 A1 to  Pascual-Leone; Alvaro et al.) upon activation to superpose due to coil proximity within coil array (see fig. 13, 15, 21 for example). Further, Pilla in [0154] discloses coil array configuration and activation that allows for delays in  the stimulation treatment pulse among coils in the coil array applicators. Thus, Pilla discloses coil array configuration and activation that facilitate generating a stimulation treatment pulse fitting to desired depth and desired area of user cerebral cortex in order to deliver treatment customized to a reduction of a brain size which is disclosed in Pilla [0211] as occurring in patients suffering from Alzheimer’s related dementia. See at least Pilla [0145] “generating member/applicator includes a series or an array (or arrays) of generating members/applicators … the series or array of generating members/applicators can be of any shape suitable for treatment. In some variations, a series of coils may be placed in any combination or orientation relative to one another”; [0154] “multiple control circuit/signal generators or more than two generating members/applicators… treatment device 400 is configured such that both control circuit/signal generators 401, 403 transmit waveforms simultaneously… the control circuit/signal generators alternate transmission… variations, each control circuit/signal generator is pre-programmed to provide EMF treatment independently of the other control circuit/signal generator… any number or combination of treatment parameters may be employed with such EMF devices as needed for a particular patient.”; [0181] “The device 2200 has a plurality of generating members/applicators … generating members/applicators 2202 and a control circuit (or signal generator) 2206… any suitable configuration may be used… the generating members/applicators may be connected to form a figure eight design”; [0186] ”The electromagnetic field treatment and/or cognitive training may be directed towards any single or multiple neurological regions such as brain regions associated with, for example, Alzheimer's disease, dementia”; [0211] “methods, systems, and devices for computing parameters for PEMF treatment to optimize neuroplasticity. … optimization of neuroplasticity may be employed for treating Alzheimer's memory loss, dementia”).
As per dependent Claim 10, Pilla as a whole further discloses method wherein the outputting of a stimulation treatment pulse discharges the stimulation treatment pulse of the DC superposition network under the control of the controller, using a stimulation coil unit of the stimulation pulse output unit (Pilla in at least [0154] for example disclose the outputting of a stimulation treatment pulse discharges the stimulation treatment pulse of the DC superposition network in the form of proximally positioned coil arrays under the control of the controller/control circuit, using a stimulation coil unit/coil of the stimulation pulse output unit/coil array applicators. See at least Pilla [0154] “multiple control circuit/signal generators or more than two generating members/applicators… treatment device 400 is configured such that both control circuit/signal generators 401, 403 transmit waveforms simultaneously… the control circuit/signal generators alternate transmission… variations, each control circuit/signal generator is pre-programmed to provide EMF treatment independently of the other control circuit/signal generator… any number or combination of treatment parameters may be employed with such EMF devices as needed for a particular patient.”).	
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20200398068 A1 for disclosing use of multiple coils that allows the stimulatory electromagnetic field to be generated using a superposition of a plurality of electromagnetic fields (see at least [0025], [0177], [0198]), each of which is generated using a respective coil, or a respective winding within a given coil. US 20200398068 A1 discloses that using a superposition of fields is particularly advantageous, as this allows each individual field to have a lower magnitude, with a sufficiently strong stimulatory electromagnetic field only being generated in the target area where the fields overlap and constructively interfere.
US 20200139149 A1 for disclosing electromagnetic stimulation and neuromodulation using external coil resonant L-C circuits (see at least [0024], [0029-0031], [0094], [0096], [0098-0100], [0104]) that concentrates the induced electric field to a highly-targeted location at a desired depth similar to that claimed and disclosed.
US 20160235360 A1 for disclosing a magnetic stimulator which can noninvasively treat a neurological disease such as Parkinson disease and depression similar to that disclosed. The disclosed magnetic stimulator includes a coil which applies magnetic stimulation to a head of a living body, an intensity controller which controls an intensity of the magnetic stimulation applied by the coil, an acquiring section which acquires a biological signal from the living body, a detector which detects an adverse event of the living body from the biological signal acquired by the acquiring section, and an intensity suppressing section which, when an adverse event of the living body is detected by the detector, suppresses the intensity of the magnetic stimulation that is controlled by the intensity controller.
US 20160008620 A1 for disclosing therapeutic system comprising a non-invasive brain stimulation device or neuromodulation device configured to stimulate a patient's brain or nervous system by emitting electromagnetic pulses with a timing that improves the responsiveness of the brain or neurons to the pulse train to achieve high efficacy which can be used to treat any of a large number of psychiatric and neurologic brain conditions such as dementia similar to that disclosed and claimed.
US 20130338424 A1 for disclosing TMS device comprising electromagnetic coil(s) that, when energized, emit a magnetic field either as a single pulse of magnetic energy or as magnetic energy that fluctuates in intensity or polarity with the generated magnetic field being applied to the brain of a subject to induce an electric current therein to render therapy via  electromagnetic coil housed in an interface that facilitates quick and easy positioning of the coil proximate to a subject's brain and a controller that runs the electromagnetic coil according to a defined, operating protocol that further simplifies use of the device similar to that disclosed and claimed.
US 20110190846 A1 for disclosing multi-site TMS cranial stimulation method comprising carrying out said determination of said stimulus signals from the calculation of currents generated in a bipolar manner between two of said stimulation elements upon applying specific stimulus signals to them, and using superpositioning techniques for the calculation of generated multi-site currents, said techniques assuming that the stimulation effect applied by means of the entire set of stimulation elements will be the superposition of the stimulation effect applied in each pair of stimulation elements (see at least [0026], [0063]) similar to that disclosed and claimed.
US 20110098779 A1 for disclosing TMS systems and methods for modulating deep brain target regions using an array of TMS electromagnets, wherein each TMS electromagnet stimulates deep-brain targets from an array of TMS electromagnets in order to render treatment for conditions such as pain, depression, addiction, Alzheimer's disease similar to that disclosed.
US 20100256438 A1 for disclosing methods, devices and systems for Transcranial Magnetic Stimulation (TMS) (see at least fig. 1-5) provided for synchronous, asynchronous, or independent triggering  of the firing multiple of electromagnets from either a single power source or multiple energy sources for stimulation of deep (e.g., sub-cortical) brain regions, or for stimulation of multiple brain regions, via controlled magnetic pulses reaching the deep target location by combining to form a patterned pulse train that activates the desired volume of target tissues similar in terms of delivering magnetic therapy in order to treat conditions such as Alzheimer's disease to that claimed and disclosed.
US 20060149337 A1 for disclosing treatment program used to guide stimulation treatments and includes providing stimulation signals which are a combination of two partial signals used by external stimulation devices such as magnetic stimulators, which can induce currents in the brain or body of a patient, and which can be used in the treatment of medical disorders such as neurological, movement, and psychiatric disorders, or other disorders of the brain or body (see fig. 1-10) similar to that disclosed.
US 20050154426 A1 for disclosing concept of superposition of magnetic signals (see at least [0128]) and for disclosing using combination of repetitive transcranial magnetic stimulation (rTMS) to the brain, and electrical pulses to vagus nerve(s) to provide therapy for neuropsychiatric disorders, and cognitive impairments such as dementia similar to that disclosed and claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                         June 15, 2022